Vanguard Admiral Funds ® Vanguard Bond Index Funds Vanguard CMT Funds Vanguard Fixed Income Securities Funds Vanguard Money Market Reserves Vanguard Scottsdale Funds Vanguard Variable Insurance Funds Vanguard World Fund Supplement to the Statement of Additional Information Statement of Additional Information Text Changes In the Investment Strategies and Nonfundamental Policies section, the following sentence is added as a third paragraph at the end of Securities Lending . Pursuant to Vanguards securities lending policy, Vanguards fixed income funds are not permitted to, and do not, lend their investment securities. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI SECLEND 082011 This page intentionally left blank.
